DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to an inertial decoupler for connecting a firearm sound suppressor to a firearm, the decoupler comprising a housing with a proximal and distal end, the housing permitting a projectile fired from a firearm to pass through the housing along a shooting axis, a spring supported by the housing, a piston supported by the housing and having a proximal and distal end, the piston having a piston passage for passage of a projectile from the firearm, the piston biased distally by the spring toward and at rest position with respect to the housing the piston defining a first spring engagement surface against which the spring bears to bias the piston, the piston movable proximally away from the at rest position to deflect the spring for temporarily decoupling the sound suppressor from the firearm, a spring retainer engaged with the housing and, specifically, free of a threaded connection with the housing, the spring retainer defining a second spring engagement surface against which the spring bears to bias the piston distally, in addition to the spring retainer configurable in a first preset position with respect to the piston and a second  preset position with respect to the piston to change a distance between the first and second spring engagement surfaces when the piston is in the at rest position, when the spring retainer is in the first preset position, the spring has a first spring preload, and when the retainer is in the second preset positon the piston is in the at rest position and the spring has a second spring preload which is different than the first spring preload.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK R MORGAN/Primary Examiner, Art Unit 3641